=
ee p<
PLEA AGREEMENT

   

 
 

ARTHUR JOHNSTON
<<

   

 

DEPUTY
Subject Date

United States v. loan Mic February 12, 2020
Criminal No. 3:20-cr-2-TSL-FKB

 

 

 

 

To: From:
Jacinta A. Hall, Esq. Glenda R. Haynes
Attomey for Defendant Assistant United States Attorney

Southern District of Mississippi
Criminal Division

loan Mic, Defendant herein, and Jacinta A. Hall, Esq. attorney for Defendant, have been
notified and understand and agree to the items contained herein, as well as in the Plea
Supplement, and that:

I, Count of Conviction. It is understood that, as of the date of this plea agreement,
Defendant and Defendant's attorney have indicated that Defendant desires to plead guilty to the
Indictment.

2, Sentence.

a. Defendant understands that the penalty for the offense charged in the
Indictment, charging a violation of Title 18, United States Code, Section 1029(a)(1), Fraud and
related activity in connection with access devices, is not more than 10 years in prison; a term of
supervised release of not more than 3 year; and a fine of up to $250,000. Defendant further
understands that if a term of supervised release is imposed, that term will be in addition to any

prison sentence Defendant receives; further, if any of the terms of Defendant's supervised release
are violated, Defendant can be returned to prison for the entire term of supervised release,
without credit for any time already served on the term of supervised release prior to Defendant's
violation of those conditions. It is further understood that the Court may require Defendant to
pay restitution in this matter in accordance with applicable law. Defendant further understands
that Defendant is liable to make restitution for the full amount of the loss determined by the
Court, to include relevant conduct, which amount ts not limited to the count of conviction.
b. Defendant recognizes that pleading guilty may have consequences with

respect to his immigrations status if he is not a citizen of the United States. Under federal law, a
broad range of crimes are removable offenses, include the offense to which defendant is
pleading. Indeed, because defendant is pleading guilty to the crime of Fraud and Related
Activity in connection with Access Devices, removal is presumptively mandatory. Removal and
other immigrations consequences are the subject of a separate proceeding, however, and
defendant understands that no one, including his attorney or the district court, can predict to a
certainty the effect of his conviction on his immigration status. Defendant nevertheless affirms
that he wants to plead guilty regardless of any immigration consequences that his plea may
entail, even if the consequence is his automatic removal from the United States.

3. Determination of Sentencing Guidelines. It is further understood that the
United States Sentencing Guidelines are advisory only and that Defendant and Defendant's
attorney have discussed the fact that the Court must review the Guidelines in reaching a decision
as to the appropriate sentence in this case, but the Court may impose a sentence other than that
indicated by the Guidelines if the Court finds that another sentence would be more appropriate.

Defendant specifically acknowledges that Defendant is not relying upon anyone's calculation of a
particular Guideline range for the offense to which Defendant is entering this plea, and
recognizes that the Court will make the final determination of the sentence and that Defendant
may be sentenced up to the maximum penalties set forth above.

4. Breach of This Agreement and Further Crimes. It is further understood that
should Defendant fail or refuse as to any part of this plea agreement or commit any further
crimes, then, at its discretion, the U.S. Attorney may treat such conduct as a breach of this plea
agreement and Defendant's breach shall be considered sufficient grounds for the pursuit of any
prosecutions which the U.S. Attorney has not sought as a result of this plea agreement, including
any such prosecutions that might have been dismissed or otherwise barred by the Double
Jeopardy Clause, and any federal criminal violation of which this office has knowledge.

5. Financial Obligations. It is further understood and specifically agreed to by
Defendant that, at the time of the execution of this document or at the time the plea is entered,
Defendant will then and there pay over the special assessment of $100.00 per count required by
Titlei8, United States Code, Section 3013, to the Office of the United States District Court
Clerk; Defendant shall thereafter produce proof of payment to the U.S. Attorney or the U.S.
Probation Office. If the Defendant is adjudged to be indigent, payment of the special assessment
at the time the plea is entered is waived, but Defendant agrees that it may be made payable first
from any funds available to Defendant while Defendant is incarcerated. Defendant understands
and agrees that, pursuant to Title 18, United States Code, Section 3613, whatever monetary
penalties are imposed by the Court will be due and payable immediately and subject to
immediate enforcement by the United States as provided in Section 3613. Furthermore,

Defendant agrees to provide all of Defendant's financial information to the United States and the
Probation Office and, if requested, to participate in a pre-sentencing debtor's examination. If the
Court imposes a schedule of payments, Defendant understands that the schedule of payments is
merely a minimum schedule of payments and not the only method, nor a limitation on the
methods, available to the United States to enforce the judgment. If Defendant is incarcerated,
Defendant agrees to participate in the Bureau of Prisons' Inmate Financial Responsibility
Program regardless of whether the Court specifically directs participation or imposes a schedule
of payments.

6. Future Direct Contact With Defendant. Defendant and Defendant's attorney
acknowledge that if forfeiture, restitution, a fine, or special assessment or any combination of
forfeiture, restitution, fine, and special assessment is ordered in Defendant's case that this will
require regular contact with Defendant during any period of incarceration, probation, and
supervised release. Further, Defendant and Defendant's attorney understand that it is essential
that defense counsel! contact the U.S. Attorney's Financial Litigation Unit immediately after
sentencing in this case to confirm in writing whether defense counse! will continue to represent
Defendant in this case and in matters involving the collection of the financial obligations
imposed by the Court. If the U.S. Attorney does not receive any written acknowledgment from
defense counsel within two weeks from the date of the entry of Judgment in this case, the U.S.
Attorney will presume that defense counsel no longer represents Defendant and the Financial
Litigation Unit will communicate directly with Defendant regarding collection of the financial
obligations imposed by the Court. Defendant and Defendant’s attorney understand and agree that
such direct contact with Defendant shall not be deemed an improper ex parte contact with

Defendant if defense counsel fails to notify the U.S. Attorney of any continued legal
representation within two weeks after the date of entry of the Judgment in this case.

7. Waivers. Defendant, knowing and understanding all of the matters aforesaid,
including the maximum possible penalty that could be imposed, and being advised of
Defendant's rights to remain silent, to trial by jury, to subpoena witnesses on Defendant's own
behalf, to confront the witnesses against Defendant, and to appeal the conviction and sentence, in
exchange for the U.S. Attorney entering into this plea agreement and accompanying plea
supplement, hereby expressly waives the following rights: (except the defendant reserves the
right to claim ineffective assistance of counsel).

a. the right to appeal the conviction and sentence imposed in this case, or the
manner in which that sentence was imposed, on the grounds set forth in Title 18, United States
Code, Section 3742, or on any ground whatsoever, and

b. the right to contest the conviction and sentence or the manner in which the
sentence was imposed in any post-conviction proceeding, including but not limited to a motion
brought under Title 28, United States Code, Section 2255, and any type of proceeding claiming
double jeopardy or excessive penalty as a result of any forfeiture ordered or to be ordered in this
case, and

c. any right to seek attorney’s fees and/or costs under the “Hyde Amendment,”
Title 18, United States Code, Section 3006A, and the Defendant acknowledges that the
government's position in the instant prosecution was not vexatious, frivolous, or in bad faith, and

d. all rights, whether asserted directly or by a representative, to request or

receive from any department or agency of the United States any records pertaining to the

investigation or prosecution of this case, including without limitation any records that
may be sought by Defendant or by Defendant's representative under the Freedom of
Information Act, set forth at Title 5, United States Code, Section 552, or the Privacy Act
of 1974, at Title 5, United States Code, Section 552a.

e. Defendant further acknowledges and agrees that any factual issues regarding
the sentencing will be resolved by the sentencing judge under a preponderance of the
evidence standard, and Defendant waives any right to a jury determination of these
sentencing issues. Defendant further agrees that, in making its sentencing decision, the
district court may consider any relevant evidence without regard to its admissibility under
the rules of evidence applicable at trial.

Defendant waives these rights in exchange for the United States Attorney entering
into this plea agreement and accompanying plea supplement.

8. Complete Agreement. It is further understood that this plea agreement and the
plea supplement completely reflects all promises, agreements and conditions made by and
between the United States Attorney's Office for the Southern District of Mississippi and

Defendant.
Defendant and Defendant's attorney of record declare that the terms of this plea

agreement have been:

wee hy es

WITNESS OUR SIGNATURES, as set forth below.

D. MICHAEL HURST, JR.
ww States Attorney

lA (Fe Aoyus

GLENDA R. HAYNES
Assistant United States Attorney

we < = ©0O4%—
IOAN MIC

JACINTA A. HALL, Esq.
Attorney for Defendant

Val Mon atu Ley

INTERPRETER +he f hove )

READ BY OR TO DEFENDANT;

EXPLAINED TO DEFENDANT BY DEFENDANT'S ATTORNEY;
UNDERSTOOD BY DEFENDANT;

VOLUNTARILY ACCEPTED BY DEFENDANT; and

AGREED TO AND ACCEPTED BY DEFENDANT.

4— /¢- MIO

Date

5. > L020

Date

3.3. BO90

Date

4:3.2020

Date
